DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Baysdorfer (US Patent Number 1,188,529) and further in view of Francesconi (US Patent Application Publication 2002/0180326).
Regarding claim 9, Takahashi discloses a pre-chamber spark plug for a combustion chamber of an internal combustion engine, comprising: 
a pre-chamber (46) which has a plurality of openings (47) and which is connectable fluidically to the combustion chamber via the openings, and
a first spark gap (45b) and a second spark gap (45a) which are disposed in the pre-chamber and via which respective ignition sparks are formable;
wherein the first and second spark gaps are arranged asymmetrically distributed in the pre-chamber and wherein the first spark gap is arranged further outwards than the second spark gap along a direction extending perpendicularly to a longitudinal direction (along 41) of the pre-chamber spark plug; and 
a central electrode (41), a ground electrode (44a), and a housing (44), wherein the ground electrode is integrally formed with the housing of the pre-chamber spark plug (as shown in Figures 10 and 12);
the first spark gap is formed between third and fourth electrode regions and wherein the third and fourth electrode regions have a first distance from each other and the first and second electrode regions have a second distance from each other which is different from the first distance (as shown in Figures 10 and 12);
respective passage directions of at least two of the openings run at an angle to the longitudinal direction of the pre-chamber spark plug and to the direction extending perpendicularly to the longitudinal direction of the pre-chamber spark plug (as shown in Figures 10 and 12). 
Takahashi does not disclose the second spark gap is arranged closer to the middle of the pre-chamber spark plug than the first spark gap along the direction extending perpendicularly to the longitudinal direction of the pre-chamber spark plug, the ground electrode extends from the housing as an arm toward the central electrode and wherein the second spark gap is formed between a first electrode region formed by the arm and a second electrode region formed by the central electrode. Takahashi teaches the material of the electrode may be changed in order to obtain a desired breakdown voltage of the discharge gap [0088], but does not disclose at least respective tips of the electrode regions are formed of a precious metal. 
Baysdorfer discloses a second spark gap (between projection 11 of the annular wall 8 and the convexed surface of member 9 or convexed member 9’) arranged closer to a middle of a pre-chamber spark plug than a first spark gap (between projection 10 and electrode 5) along a direction extending perpendicularly to a longitudinal direction of the pre-chamber spark plug (the longitudinal direction parallel to electrode 6), a ground electrode (11) extends from a housing (5) as an arm toward a central electrode (which includes electrode 6 and its member 9) and wherein the second spark gap is formed between a first electrode region formed by the arm and a second electrode region formed by the central electrode (as shown in any of Figures 1-3). 
Baysdorfer teaches that two spark gaps are particularly useful to provide for continuous or not intermittent ignition (Page 1, lines 9-16) (Page 2, lines 30-36). Baysdorfer teaches that the pair of electrodes, being so arranged, function so that an alternating electric current will readily and uniformly travel from one electrode to the other (Page 1, lines 27-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second spark gap of the pre-chamber spark plug disclosed by Takahashi to the arrangement disclosed by Baysdorfer because this arrangement has been shown to provide continuous sparks by allowing an alternating electric current to travel readily from one electrode to the other. 
Francesconi discloses respective tips of electrode regions formed of a precious metal, the electrode regions having a distance from one another differing from one another within a range of 0.05 to 0.15 millimeters inclusive [0026-0028]. 
Francesconi teaches that this structure produces very long electrode burn-away edges in relation to the overall component size [0027]. As discussed above Takahashi teaches the material of the electrode may be changed in order to obtain a desired breakdown voltage of the discharge gap [0088]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-chamber spark plug electrodes disclosed by Takahashi to include precious metal in the length ranges disclosed by Francesconi in order to obtain a desired breakdown voltage and to produces electrodes with long burn-away edges that increase the operating life of the plug. 
	Regarding claim 16, Takahashi further discloses an internal combustion engine for a motor vehicle, comprising: 
	a combustion chamber (30); and
	the pre-chamber spark plug (40) according to claim 9 which is assigned to the combustion chamber. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Baysdorfer (US Patent Number 1,188,529) in view of Francesconi (US Patent Application Publication 2002/0180326) and further in view of Kuhnert (US Patent Application Publication 2017/0358906).
	Regarding claim 15, Takahashi discloses the plug of claim 9 as discussed above, but does not disclose a central opening. 
	Kuhnert discloses one central opening and at least two openings arranged distributed around the central opening (14) in a circumferential direction of a pre-chamber spark plug (as shown in Figure 1). Kuhnert teaches that igniting characteristics of prior art pre-chamber spark plugs were insufficient, and that his design with a central opening improves spark efficiency [0005-0006]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the central opening disclosed by Kuhnert with the plug disclosed by Takahashi to improve the spark efficiency of the plug. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747